Case 1:21-cv-00397-CG-B Document 1 Filed 09/13/21 Page 1 of 4                     PageID #: 1


                                                                                   APPENDIX A
                                                                            COMPLAINT FORMAT


                         IN THE UNITED STATES DISTRICT COURT
                            SOUTHERNDISTRICT OF ALABAMA
                                   SOUTHERN    DIVISION
                                                                                                    "11
                                                                                                r
                                                                                                1 -l 1
                                                                                                t::l
                                                                                                IIt
                                                                                                l"t- I
     (Nameof PlaintifF) . ,      p,                                                             '-1-t

     Plainaa W c)c)J; (          Fn                                                             I
                                                                                                III

     „,      fVlArD ; 'St7tt                                                21-cv-397-CG-B
                                                                                                I
                                                                                                I
                                                         Civil Action No.                             II
                                                                                                =={
                                                                                                .[:'-.
                                                                                                . t.



     Eh                      1iII
                             I11P
                               J IIIIr1:
                                   ???;
                                                                                                I_l I

                                                                                                    1_1-=1
                                                                                                I==t
                                                                                                    I- -I
                                                                                                    j::'
                                                                                                1-
                                                                                                fIll




                                              CQB£ELAINT
                                      (Double spacetext of complaint)


                                                    1.


    (Grounds for jurisdiction)




    Eli;i{£t£££*d::,,
     LJ4dJ ; c FA2AfFls cITE
     as az>tSo'deY dfeckQr.
    fM.S         Cbn J
    (Show defendant(s) name(s) and address(es))

     £gA 6 F II :g
   APr'U-A NCBS
  LII 19 (-oLL eTC Ave A/
  JAckIS on AL BusH–s
   PhD„I-C RS 1 I'? q - ?38 U
                      - 40 -
,N   Case 1:21-cv-00397-CG-B Document 1 Filed 09/13/21 Page 2 of 4                     PageID #: 2



 I


                                                                                 c::IFI::}t££JFI

        erq,aN+Y/=}[    6;-IrQ                         4

       ,suit
         AgMH,?=lhsl,iRQ#&J„„„„
             is filed.)
                               „,„ ,„„„,„ „„..M,,„„,“
                                                       5


       (Give a brief, concise statementof the specific facts involved in your case)



     To       InT/3
                  PIeCE:
                  IF                            )“;–6
       (State the relief you are requesting.)




                                                            bda
                                                                (Si,  and date).
                                                                                                     t
                                                             'lC32 o C>oclC                          R+')
                                                             IJJ      b
                                                                   (AdI     ;)


                                                                   D,S/–2'/
                                                                    one INurn
                                                                              '7-:> GOD\
Case 1:21-cv-00397-CG-B Document 1 Filed 09/13/21 Page 3 of 4                          PageID #: 3




        I UNDERSTAND that any false statement(s) of a material fact contained herein may
 serve as the basis of prosecution and conviction for perjury or making false statements.

 FURTHER, I CERTIFY that all questions contained herein have been answered and are true and
 correct to the best of my knowledge and belief


 q- 'f .–2-aa/
 DATE
                                              IA)haJI R. F: N\ A\r F}.Y6
                                              SIGNATURE OF PLAINTIFF/PETITIONER
                                                                                             T\
                                           pay fb\or\ { N UrTIbar                            as I– Rtl IT
                                              &g 26 Dane y (red /\ ft #c’oz
                                              "''"===
                                                    CFALksqn
                                                           AL .,(SCsQ_s-
Case 1:21-cv-00397-CG-B Document 1 Filed 09/13/21 Page 4 of      AL 356
                                                            4 PageID
                                                         MOBiLE      #: 4
                                                                 PM I   L
                                                   9 SEP 2021


                                                                            US At FOREVER t




                                             DA/              wmDb3sTR; in
                                             CDu Rr S 6 uTHERN DIsTRick 6F
                                                       C: LfR Iq

                               3&;,,_.;; W   Bk:LB,ET''q2qTIC$”Mm''T
